Citation Nr: 1826032	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-29 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to an initial rating in excess of 10 percent for lateral meniscus tear of the left knee, status post lateral meniscectomy (left knee disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel




INTRODUCTION

The Veteran served in the U.S. Navy from May 1987 to January 2008.  His awards include the Southwest Asia Service Medal with Bronze Star.

These matters come before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The April 2012 rating decision provided an initial noncompensable rating for the Veteran's left knee disability, effective January 26, 2011 (date of claim).  A May 2014 rating decision provided an increased initial 10 percent rating for his left knee disability, effective January 26, 2011. 

These issues were previously before the Board in November 2016.  The issues were remanded for an additional nexus opinion for the Veteran's sleep apnea claim and an updated left knee examination.  The Veteran failed to report to the January 2017 knee examination, and the record does not contain a statement regarding good cause for not reporting or a request for the examination to be rescheduled.  The Board is granting the Veteran's claim for service connection for sleep apnea, so any continued inadequacies in the medical opinion are inconsequential. 


FINDINGS OF FACT

1.  The Veteran retired from service after more than 20 years in January 2008.  He was diagnosed, via polysomnography examination, with severe obstructive sleep apnea in June 2009.  Resolving reasonable doubt in the Veteran's favor, his sleep apnea began in service. 

2.  The Veteran, without good cause, failed to report to a January 2017 VA examination scheduled in conjunction with his claim of entitlement to an increased rating for his left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017)

2.  The claim for an increased rating for the Veteran's left knee disability is denied as a matter of law.  38 C.F.R. § 3.655. 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

The Veteran served in the U.S. Navy from May 1987 to January 2008.  On June 9, 2009, the Veteran underwent a polysomnography evaluation.  He was referred for evaluation due to snoring and hypersomnia.  His Body Mass Index was noted to be moderately elevated, and he had a history of poorly controlled hypertension.  Other available private treatment records do not include the initial referral for the polysomnography testing, although it would have likely been prior to June 2009 given the date of the test.  The conclusion of the study was that the Veteran had "severe obstructive sleep apnea/hypopnea."  Weight reduction and a CPAP were suggested.

Following a denial of service connection for sleep apnea, the Veteran filed a notice of disagreement where he alleged, essentially, that his hypertension in service was an indication that he had sleep apnea in service, as the conditions are intertwined.  This notice of disagreement was taken as a claim of secondary service connection and interpreted as the Veteran's allegation that his sleep apnea was caused by his service-connected hypertension.

In February 2015, a VA physician reviewed the Veteran's medical files and provided a negative secondary service connection opinion.  The VA evaluator noted that there was no anatomic or pathophysiologic relationship between hypertension and the development of sleep apnea.  The evaluator noted that obesity was a major risk factor in developing sleep apnea.  The medical opinion did not address whether the Veteran may have developed sleep apnea in service. 

Unfortunately, the 2016 Board remand only sought additional medical nexus opinions related to whether the Veteran's service-connected hypertension caused or aggravated his sleep apnea.  Therefore, the December 2016 addendum opinion again noted that there was no causal relationship between hypertension and sleep apnea.  The VA evaluator opined that the Veteran's OSA was related to his post-service weight gain/obesity and not hypertension.

Resolving reasonable doubt in the Veteran's favor, his OSA began in service.  The Veteran was diagnosed with "severe" OSA 18 months after discharge from more than 20 years of service.  To the extent that the VA evaluator noted that the Veteran's OSA was related to his weight, his service treatment records noted that his weight was occasionally a concern in service as well.  It seems unlikely that the Veteran would be diagnosed with "severe" OSA within 18 months of discharge from service without it being a reasonable conclusion that he had OSA during service.  Entitlement to service connection for OSA is warranted.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Following the 2016 Board remand, the Veteran was scheduled for a left knee examination in January 2017.  The request for an examination contained in the electronic record has the most recent address for the Veteran according to VETSNET (the system associated with the payment of benefits).  A January 2017 Supplemental Statement of the Case (SSOC) indicated that the Veteran's increased rating claim was being denied due to a failure to report to a scheduled examination.  Neither the Veteran, nor his representative, has provided a statement regarding the reason he failed to report to the examination.  

When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, without good cause, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

As no statements have been provided, the Board finds that the Veteran failed to report to the scheduled January 2017 VA examination without good cause. 38 C.F.R. § 3.655.

The January 2017 examination was necessary to determine the Veteran's entitlement to an increased rating for his left knee.  As the Veteran has not provided the requisite good cause for his failure to participate in the VA examinations, his claim for an increased rating for his left knee disability must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  See also 38 C.F.R. § 3.655 (b) (directing that, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increased rating, "the claim shall be denied."  Emphasis added)).


ORDER

Entitlement to service connection for OSA is granted.

Entitlement to an initial rating in excess of 10 percent for a left knee disability is denied.




____________________________________________
G.A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


